           Case 1:19-cv-02678-RA Document 38 Filed 06/11/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 6-11-20


 MARIEM SAHRAOUI,

                             Plaintiff,

                        v.
                                                               No. 19-CV-2678 (RA)
 GONG XI FA CAI, INC., d/b/a ALTA
                                                                       ORDER
 RESTAURANT, ANTHONY BRIATICO,
 and CHRISTOPHER CHESTNUT,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         No later than June 18, 2020, the parties shall file a joint letter informing the Court why

mediation in this case was not held, providing a status report on the case, and proposing next steps.

SO ORDERED.

Dated:      June 11, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
